     Case 2:18-cv-00253-WBS-DB Document 55 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JOSHUA BLOCKER,                                   No. 2:18-cv-00253 WBS DB
12                        Plaintiff,
13            v.                                           ORDER
14       PATRICK PRICE,
15                        Defendant.
16

17           Plaintiff, Joshua Blocker, is a state prisoner proceeding pro se and in forma pauperis with

18   a civil rights action pursuant to 42 U.S.C. § 1983.

19           In reviewing the parties’ briefing on defendant’s currently pending summary judgment

20   motion, it appears that plaintiff may have omitted or failed to attach a document he intended to

21   file with his opposition. In plaintiff’s sur-reply1, plaintiff states that he responded to the itemized

22   facts in defendant’s Statement of Undisputed Facts (DSUF) in the white space provided to the

23   right of each fact on the DSUF. (EDF No. 52 at 2-3.) However, the only documents filed by

24   plaintiff were his opposition brief and its associated exhibits. (ECF No. 49.)

25   ////

26   1
       The filing of a sur-reply is not authorized by the Federal Rules of Civil Procedure or the Local
27   Rules. See Fed. R. Civ. P. 12; Local Rule 230. Nonetheless, in light of plaintiff’s pro se status,
     the undersigned has reviewed the sur-reply in evaluating defendant’s motion for summary
28   judgment.
                                                         1
     Case 2:18-cv-00253-WBS-DB Document 55 Filed 01/19/21 Page 2 of 2


 1            To the extent plaintiff meant to include with his opposition a document containing his

 2   responses to the itemized facts in the DSUF, the court will provide plaintiff with additional time

 3   to submit it. However, plaintiff is advised that this is not a second opportunity to oppose

 4   defendant’s motion.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. Plaintiff may submit his responses to the itemized list of facts in the defendant’s

 7                 Statement of Undisputed Facts, which plaintiff refers to in his sur-reply brief, within

 8                 thirty days of service of this order; and

 9            2. The Clerk of the Court is directed to send plaintiff a copy of defendant’s Statement of

10                 Undisputed Facts (ECF No. 48-3) and plaintiff’s opposition brief (ECF No. 49) along

11                 with this order.

12   Dated: January 15, 2021

13

14

15

16

17

18

19

20
21

22

23

24   DLB:14
     DLB1/orders/prisoner-civil rights/bloc0235.suf
25

26
27

28
                                                           2
